Citation Nr: 9908536	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  91-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for somatoform pain 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.  

By rating action dated in December 1989 the Department of 
Veterans Affairs (VA) Regional Office Des Moines, Iowa, 
denied entitlement to service connection for a generalized 
myalgia.  The veteran disagreed with that decision.  His 
condition was later diagnosed as somatoform pain disorder. 

In a decision dated in July 1991 the Board of Veterans' 
Appeals (Board) affirmed the denial of service connection for 
somatoform pain disorder.  The veteran appealed that decision 
to the U.S. Court of Veterans Appeals, now the U.S. Court of 
Appeals for Veterans Claims (Court).  In a decision in April 
1994 a judge of the Court vacated the July 1991 Board 
decision and remanded the case to the Board.  The Court 
directed the Board to request an independent medical opinion 
and also to consider a claim for nonservice-connected pension 
benefits.  The Board obtained an opinion from an independent 
medical expert dated in January 1995.  The opinion was 
forwarded to the appellant and the appellant's representative 
for review and an opportunity to respond.  The appellant and 
representative submitted responses to the independent medical 
expert opinion.  In March 1995 the Board remanded the case to 
the regional office to consider the pension claim.  In a 
statement of April 1995 the veteran stated that he was not 
pursuing a claim for pension benefits.  During the course of 
the August 1996 hearing, the veteran confirmed this, 
indicating that because of the income of his spouse, they 
were not pursuing a claim for entitlement to nonservice-
connected disability pension benefits.  That matter is, 
accordingly, not in an appellate status.

In August 1996 the veteran testified in detail on the service 
connection issue at a hearing before a member of the Board 
sitting at the regional office.  The case was again before 
the Board in November 1996 when entitlement to service 
connection for somatoform pain disorder was denied.  The 
veteran appealed the November 1996 Board decision to the 
Court.  In an order dated in February 1998, a judge of the 
Court decided that the Board letter soliciting the 
independent medical expert opinion unnecessarily and 
unfavorably summarized the evidence and ignored certain 
testimony by the appellant.  The Court held that the 
independent medical opinion was tainted and a new independent 
medical expert opinion had to be obtained.  The November 1996 
Board decision was vacated and the matter was remanded to 
obtain a new independent medical opinion from a different 
expert.  The Board has obtained another independent medical 
expert opinion, dated in January 1999.  The opinion was 
forwarded to the appellant and the appellant's representative 
for review and an opportunity to respond.  The appellant and 
his representative have submitted responses to the opinion.  
The case is again before the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  During service the veteran had complaints of pain that 
were psychologically induced.  The condition was acute and 
transitory in nature and resolved. 

3.  The veteran currently has a pain disorder associated with 
psychological factors, a condition which was formerly 
diagnosed as somatoform pain disorder.  The current condition 
was initially medically demonstrated many years after service 
and is not related to the pain disorder that was present in 
service.  


CONCLUSION OF LAW

Service connection for the veteran's current pain disorder 
with psychological factors (somatoform pain disorder) is not 
in order because it was not incurred in or aggravated during 
his period of active military service and is not 
etiologically related to the medical problems he had in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1991.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  In this regard, the veteran's 
representative has maintained that the January 1999 
independent medical expert opinion is flawed since, among 
other things, although he refers to several examiners who 
evaluated the veteran, he made no reference to a January 1990 
statement by Dr. Frank A. Sterbenz who expressed an opinion 
that the veteran's symptoms of pain in service and his 
current condition were directly related.  However, the Board 
notes that the independent medical expert indicated that he 
had reviewed all three volumes of the veteran's claims file 
and his report is detailed and comprehensive.  A specific 
reference to some items of evidence cannot logically imply 
that other items were not noted and considered.  Accordingly, 
the Board considers the January 1999 opinion to be 
comprehensive and fully responsive.  Further development in 
this case is not indicated, or necessary.  

I.  Background

The veteran's service medical records disclose that he was 
seen in September 1969 with a complaint of sore feet.  He was 
again seen in December 1969 and it was indicated that he had 
a history of a muscle injury six years prior and was having 
recurring pain.  No recent trauma had been recalled.  The 
examiner noted paresthesia over the old injury site.  The 
veteran was seen in January 1970 with a complaint of muscle 
spasms of the legs of three weeks' duration.  A muscle 
relaxant was added to his therapy.  The veteran was seen 
later in January 1970 with reports of pain over both tibias.  
The impression was muscle spasms.  

The veteran was further evaluated in January 1970 for his 
complaint of chronic pain in the legs.  Various findings were 
recorded on an orthopedic examination.  An impression of 
anterior lower leg pain was made.  On January 26 it was 
stated that the veteran did not have a conversion reaction, 
although his condition might represent a psychosomatic 
problem.  Malingering was also considered as a possibility.  
It was also indicated that the veteran had had a laceration 
of the anterior right leg seven years previously and 
currently had pain in the area of the laceration.  In June 
1970 the veteran was evaluated for a complaint of burning 
pain in the lower extremities including the soles of the 
feet.  Examination showed no evidence of vascular disease.  
The veteran was afforded a neurological examination and the 
impression was subjective paresthesias of the feet.  It was 
stated that there was no evidence of neuropathy.  

The remainder of the veteran's service medical records 
including the report of his physical examination for 
separation from service in September 1973 reflect no 
references to pain or any treatment of the lower extremities.  

In August 1989 the veteran submitted his initial claim for VA 
compensation or pension benefits.  Thereafter, the regional 
office received reports by Steven R. Adelman, M.D., dated in 
May 1989, Laurence S. Krain, M.D., dated in July 1989, 
Theodore W. Rooney, D.O., dated in April 1989 and records by 
Frank A. Sterbenz, D.O., dated in 1989 reflecting that the 
veteran had been seen with complaints of general myalgia. 

The veteran was examined by the VA in October 1989.  On 
examination of the musculoskeletal system no definitive 
abnormalities were found.  The diagnosis was muscle pains of 
the lower legs of unknown etiology.  

In a November 1989 report a physician for the Mayo Clinic 
indicated that the veteran had recently been seen in 
neurologic consultation and his basic problem was diffuse 
body pain of a nonspecific nature.  The physician indicated 
that he did not have a neurological explanation for the 
veteran's discomfort.  He stated that the veteran's condition 
could represent fibromyositis.  

Medical records from the veteran's employer reflected that 
the veteran had received passes to the hospital on numerous 
occasions from 1975 to 1981 primarily for injuries to various 
areas including his neck, right index finger, right hand and 
right shoulder.  The records also included physical 
examinations conducted in June 1968 and May 1974, at which 
times the orthopedic findings were normal.  Copies of letters 
written by the veteran to his mother during service in late 
1969 and early 1970 were also submitted.  In those letters he 
referred to problems with his legs and feet.  His mother also 
wrote a January 1990 letter indicating that he had been 
unable to work since April 1989 when his condition began to 
worsen.  

The veteran testified at a hearing conducted at the regional 
office in April 1990.  He related that he had had chronic 
pain during service and had continued to have problems after 
service.  He indicated that after service he had been able to 
continue his employment since he had been permitted breaks 
and was never on his feet continuously for eight hours. 

At the hearing the veteran presented a January 1990 letter 
from Dr.  Sterbenz which stated that "for the past several 
months [the veteran had] been suffering from muscle pain in 
both the paraspinal muscles as well as the muscles of the 
extremities."  He had associated weakness and occasional 
paresthesis.  It was indicated that extensive workups and 
many consultations had not been especially diagnostic with 
the exception of a diagnosis of fibromyalgia by the Mayo 
Clinic.  The veteran had stated that he had had similar 
problems and symptoms while he was in the service.  
Dr. Sterbenz stated: "It would seem that there is a 
possibility of a direct relationship between his previous 
symptoms which he had when in the military and his present 
circumstance."  He recommended a VA workup and evaluation to 
determine if they were related.  

A January 1990 statement by Robert C. Pack reflects that he 
had known the veteran since the veteran's childhood and that 
prior to the veteran obtaining employment after his 
separation from service he had informed the veteran that he 
would need a strong back and good biceps [for a certain job].  
The company was critical of anyone identifying physical 
problems and the fewer problems he listed the better off he 
would be. 

The veteran was examined by the VA in May 1990.  He indicated 
that he had had leg pain during service and that his primary 
pain at the current time was in his legs and arms.  On mental 
status examination various findings were recorded.  The 
diagnosis was somatoform pain disorder. 

In a May 1990 statement Jan Dale, Ph.D., a psychologist, 
indicated that the veteran had been examined during that 
month.  It was stated that a diagnostic impression was 
adjustment disorder with depressed mood.  Another diagnostic 
impression was somatoform pain disorder.  The veteran had 
indicated that the initial symptoms of that difficulty had 
occurred while he was in the service when he experienced 
severe burning in his feet during boot camp. 

The veteran again testified at another hearing at the 
regional office in November 1990.  Among other things he 
related that he had had a burning sensation involving his 
feet during service.  At the hearing he submitted additional 
records from Dr. Sterbenz reflecting his treatment from 
September 1976 to May 1990 for various conditions including 
persistent conjunctivitis and acute pharyngitis.  A March 
1979 entry referred to somatic dysfunction in the T12 region.  
In April 1981 he reported pain in the abdomen and tenderness 
was noted over the thoracic and lumbar spines.  In August 
1981 there was a reference to lumbar, thoracic and cervical 
dysfunction.  In September 1985 he was seen for a strain 
involving the left shoulder.  

In late 1990 the regional office received copies of VA 
outpatient treatment records of the veteran from June to 
November 1990 reflecting a course of individual psychotherapy 
and other forms of therapy for a psychogenic pain disorder.  

The regional office later received progress notes reflecting 
that the veteran was seen by T. M. Altemeier, M.D., in August 
1975 for straining his back at work during that month while 
lifting tires.  An assessment was made of low back strain.  
The veteran was also seen by L. E. Masters, M.D. in 1976 for 
allergic rhinitis.  

In January 1995 the Board referred the veteran's records to 
an independent medical expert for an opinion as to whether 
the veteran's current somatoform pain disorder was related to 
his complaints of pain of the feet and legs in military 
service.  

In a January 1995 letter Roy R. Reeves, D.O., an Assistant 
Professor in the Department of Psychiatry at the Louisiana 
State University Medical Center indicated that as requested 
he had assessed the case of the veteran that had been 
referred to him for review.  He concluded that the veteran's 
records indicated that somatoform pain disorder had initially 
been manifested in 1989.  The veteran had complained of foot 
and leg pain as well as muscle spasms while in service in 
1969 and 1970.  Dr. Reeves stated that there were apparently 
no records of complaints of leg and foot pain between 1970 
and 1989.  Dr. Reeves further related that somatoform pain 
disorder was a preoccupation with pain in the absence of 
physical disease to account for its intensity.  He stated 
that the veteran had apparently been free of pain from 1970 
to 1989 and then in 1989 he had been felt to have somatoform 
pain disorder suggesting that the onset of the disorder was 
in about 1989.  He stated that it was his opinion that 
complaints of foot and leg pain in 1969 and 1970 were not 
likely related to the veteran's current somatoform pain 
disorder.  

In July 1995 the regional office received a number of medical 
records from the Social Security Administration.  The records 
included the following reports by private physicians that 
were already of record:  1989 records from Dr. Sterbenz; an 
April 1989 statement by Dr. Rooney; a May 1989 statement by 
Dr. Adelman; a June 1989 statement by Dr. Krain; and a 
November 1989 statement by a physician for the Mayo Clinic.  
The May 1990 statement from Jan Dale, Ph.D., was also 
included.  There was also a February 1990 statement by Dr. 
Sterbenz indicating that the veteran had had complaints of 
multiple joint discomfort, myalgia, some paresthesia and 
weakness.  The records also included a copy of the May 1990 
VA examination and a copy of a November 1990 decision by an 
administrative law judge finding that the veteran had been 
determined to be disabled for Social Security purposes as of 
April 1989.  

The veteran was afforded a VA psychiatric examination in May 
1995.  The diagnoses were somatoform pain disorder and 
history of alcohol abuse/dependence.  He was afforded a VA 
orthopedic examination in August 1995 when no orthopedic 
abnormalities were found.  That examiner noted that extensive 
evaluations had found no organic basis for his complaints and 
agreed that the diagnosis of somatoform pain disorder was 
appropriate. 

The veteran testified at a hearing at the regional office in 
December 1995.  He related that his main problem during 
service had been his four-hour watches.  He stated that his 
pain had been the same for all of the years. 

The veteran testified before a member of the Board at the 
regional office in August 1996.  He related that his 
condition had begun in late 1969 or early 1970.  He had been 
excused from marching because of the problem he was having 
with his feet.  He related that he also had problems with the 
four-hour quarterdeck watches aboard ship.  He indicated that 
there were no records of treatment during the last three 
years of his service since there was very little that could 
be done for his pain disorder.  

In November 1998, pursuant to the Court order, the Board 
referred the veteran's records to another independent medical 
expert for an opinion as to whether there was any 
relationship between the veteran's symptoms in service and 
his present diagnosis and whether there was any relationship 
between any post service symptoms and his present diagnosis.  

In a January 1999 letter, James R. Hillard, M.D., Professor 
and Chairman, Department of Psychiatry at the University of 
Cincinnati noted the veteran's complaints during service and 
also noted that after his discharge he had been gainfully 
employed until 1989.  He noted that during that period the 
veteran had been seen by a number of physicians for a variety 
of complaints, some of which did not appear to have an 
obvious medical basis.  He noted that in May 1990 a diagnosis 
of somatoform pain disorder had been made.  He also noted 
that according to the veteran he was unable to work at the 
current time due to pain that was worse with exertion.  

Dr. Hillard believed the veteran's appropriate diagnosis, per 
DSM IV, was pain disorder associated with psychological 
factors.  He stated that that diagnosis corresponded to what 
in 1990 was called somatoform pain disorder.  He believed the 
veteran met all of the diagnostic criteria for pain disorder 
associated with psychological factors.  He related that at 
the time the veteran was seen during service he apparently 
also had pain that probably met those criteria in that the 
pain did cause "clinically significant distress impairment" 
and the veteran was relieved of drilling and of certain other 
duties.  He indicated that it was quite possible, given the 
documentation by two separate physicians, that the symptoms 
had predated his military service.  

Dr. Hillard further indicated that the remaining question was 
whether or not the veteran had the same disorder continuously 
during the interim but before the disorder finally became 
disabling in 1989.  Dr. Hillard then noted portions of the 
veteran's testimony at the April 1990 hearing on appeal 
reflecting that after service his pain had been alleviated by 
drinking.  His interpretation of the veteran's testimony was 
that the veteran did not have a pain syndrome continuously 
between the time that he had it during service and the 
current time.  The general opinion of psychiatrists at the 
present time, with which he concurred, was that alcohol did 
not make pain syndromes go away although it might temporarily 
decrease anxiety.  He concluded that the veteran did in fact 
suffer a psychologically-induced pain syndrome during his 
military service and that he episodically had psychologically 
related somatic symptoms between the time of his discharge 
from service and the current time.  He did not, however, 
believe that the present pain disorder associated with 
psychological factors was an uninterrupted continuation of 
the pain disorder with psychological factors that the veteran 
had in service.  He believed a reasonable analogy, in terms 
of physical symptoms, was that it was though the veteran had 
pneumonia during service, was cured of it, and later 
developed pneumonia 16 years later.  He indicated that 
although the diagnosis was the same, the current condition 
was not a continuation of the condition that was first 
diagnosed in service.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

The veteran has contended that service connection should be 
established for somatoform pain disorder since he suffered 
from chronic pain during service and has continued to suffer 
from that problem since his separation from military service.  
It is maintained that the veteran's complaints of pain during 
his military service represented the onset of a chronic 
disability which has been diagnosed as a somatoform pain 
disorder.

The veteran's service medical records disclose that he was 
seen on several occasions in 1969 and 1970 with complaints of 
pain involving his legs and feet.  An organic basis for the 
complaints was not found.  However, his remaining service 
medical records, including the report of his physical 
examination for separation from active service in September 
1973 do not reflect any further complaints of pain.  Clinical 
evaluation of the feet and lower extremities was reported as 
normal on the separation examination, as was the neurologic 
and psychiatric evaluation.  The veteran's initial claim for 
VA disability benefits was not submitted until August 1989, 
many years following his release from active service.  The 
regional office thereafter received reports from several 
private physicians reflecting that the veteran had been 
treated for complaints of pain in 1989.  When he was examined 
by the VA in May 1990 a diagnosis of somatoform pain disorder 
was made. 

In January 1999 an independent medical expert, the Chairman 
of the Department of Psychiatry at the University of 
Cincinnati, reviewed the veteran's records and concluded that 
the veteran had in fact suffered a psychologically-induced 
pain syndrome during his active service and that he 
episodically had psychologically-related somatic symptoms 
between the time of his discharge from service and the 
current time.  He indicated he believed the veteran was 
currently disabled from a pain disorder associated with 
psychological factors.  However, he indicated he did not 
believe that the veteran's current pain disorder associated 
with psychological factors was an uninterrupted continuation 
of the pain disorder with psychological factors that the 
veteran had had in service.  He indicated he did not believe 
that the veteran had a pain syndrome continuously from the 
time that he had it during service until the current time.  
He provided an analogy, in terms of physical symptoms, as 
though the veteran had had an episode of pneumonia during 
service, had been cured of it, and had later developed 
pneumonia a number of years later.  He stated that although 
the diagnosis was the same, the current condition was not a 
continuation of the condition that had been initially 
diagnosed in service.    

The veteran's complaints of leg and foot pain during service 
in 1969 and 1970 appear to have resolved since there were no 
further such complaints during the remainder of his period of 
military service, a period in excess of three years.  
Further, although the medical records from his employer 
reflect that he was seen on numerous occasions after service 
from 1975 to 1981 his complaints were primarily related to 
injuries to various areas including the neck, right forearm, 
right hand and right shoulder and those complaints do not 
appear to bear any relationship to the complaints of pain 
involving his legs and feet during his active service.  The 
record indicates that the inservice complaints represented 
acute and transitory disorders that resolved without leaving 
any residual disability.  In this regard, the Board notes 
that, although the term "chronic" was used during service to 
describe the veteran's complaints, as noted under 38 C.F.R. 
§ 3.303, a diagnosis including the word "chronic" in and of 
itself is not sufficient to establish chronicity where the 
condition noted during service has not otherwise been shown 
to be chronic in nature.  

The Board notes that the independent medical expert in 
January 1999 also essentially concluded that the veteran's 
in-service complaints of pain were acute and transitory in 
nature; did not represent the presence of a chronic 
disability; and were not related to the post active duty 
complaints.  As noted previously, the independent medical 
expert is the chairman of the department of psychiatry at a 
university and after reviewing all of the veteran's records 
prepared a detailed and comprehensive report.  The Board 
accordingly considers the opinion expressed by the 
independent medical expert to be credible and the Board 
attaches significant weight to the opinion.  It should also 
be commented that Dr. Sterbenz indicated only that there was 
a possibility of a direct relationship between the symptoms 
that the veteran had in service and his current 
circumstances.  There is no indication that Dr. Sterbenz  
reviewed the veteran's service medical records and it appears 
that his opinion was based solely on the medical history 
furnished by the veteran.  Further, Dr. Sterbenz confirmed 
his lack of certainty by recommending a VA evaluation to 
consider the possibility.  The Court has held that medical 
opinions expressed in terms of "may" or "could" are too 
speculative to establish a plausible claim or to constitute 
the required nexus between in-service and post service 
conditions.  Dr. Sterbenz's letter clearly falls in this 
category.  Bostain v. West, 11 Vet. App. 124 (1998) and Bloom 
v. West, No. 97-1463 (U.S. Vet. App. Feb. 10, 1999).

The prior independent medical expert opinion remained in the 
file and was available for review by the independent medical 
expert who reviewed the file in January 1999.  However, the 
Court has held that, although the Board is precluded from 
considering medical opinions which are prejudicial as part of 
its decision, the mere presence of medical opinions in the 
claims file does not violate the principles of fair process.  
Moreover, when an independent medical expert reviews a file, 
all relevant medical evidence should be available to the 
expert.  Boutwell v. West, 11 Vet. App. 387 (1998).

The Board recognizes that the veteran testified at the 
hearings on appeal that he had continued to have pain 
involving his lower extremities in service after 1970 but had 
been told that nothing could be done to relieve the pain and 
he accordingly continued to perform his duties.  He also 
testified that, following service, he had used alcohol to 
alleviate the pain and was also able to have periods of rest 
during the day which permitted him to continue employment 
until 1989.  Although the veteran may have had additional 
episodes of pain during and after service, there is no 
objective medical evidence establishing that the episodes 
during service were related to those experienced after 
service.  The January 1999 independent medical expert opinion 
was to the effect that the in-service complaints were not 
related to those occurring after service.  That opinion 
specifically noted and considered the veteran's contention 
that he avoided medical attention by self-medicating with 
alcohol.  The expert noted that it was the general opinion of 
the psychiatric community that alcohol did not make the pain 
symptoms go away, and that he agreed with that view.  He thus 
concluded that the pain syndrome had not been a continuous 
process since service.  Although the veteran is no doubt 
sincere in his belief in the merits of his claim, his 
testimony, of itself, is considered insufficient to establish 
that his current pain disorder had its onset during his 
military service. Under the circumstances of this case, the 
Board concludes that the evidence of record does not favor 
the appellant's claim, nor is it in equipoise so that he 
could be afforded the benefit of the doubt.  The record is 
insufficient to establish service connection for somatoform 
pain disorder.  38 U.S.C.A. §§ 1110, 5107.  


ORDER

Entitlement to service connection for a somatoform pain 
disorder is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

